Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the NOA in responses to Applicant’s amendments and remarks filed 04/26/2022, in light of the interview  dated 04/18/2022.  It is noted the current Patent Application was originally  filed 04/29/2020.
Claim(s) 1-20 are pending.
Claim(s) 1, 8 and 15  are independent.
Claim(s) 4, 8 and 11 have been amended.
Claim(s) 1-3, 5-7, 9-10 and 12-20 were original.
In addition, the Claim(s) Objections [claim 11], 112 rejections [claim(s) 4 and 11] and 101 rejections to claim(s) 8-13, which were previously presented in the O.A. dated 02/17/2022; is/are hereby withdrawn in light of the Applicant’s amendments and remarks filed with this paper.

		Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
                                 


 Reason for Allowance
Claim(s) 1-20 are allowed: 

Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record, which set forth in the followings:

Manion et al., (“US 009219787 B1” filed 11/26/2014, describing a stateless cookie operations server machine can provide real-time, actionable, user-specific tracking abilities in the collection of impressions and user interactions with a company's digital properties... (e.g., in a web browser)... for the tracking of click-through and other web analytics...includes determine if the wrapper has CSS selector properties [In the Abstract and C17 L10-15]. However Manion fails to show, “...an application including a CSS selector, and a tracking pixel server configured to receive, from a browser, a request for a tracking pixel including a uniform resource locator (URL) of the tracking pixel and a session identifier (ID) of the browser...The tracking pixel server is further configured to, in response to receiving the request for the tracking pixel, send, to the browser and as triggered by the request for the tracking pixel, a request to scan a document object model (DOM) of the browser. The request to scan the DOM includes the session ID. The tracking pixel server is further configured to receive, from the browser, scan results including a set of dependencies on the CSS selector...” as recited in Claim(s) 1, 8 and 15... And supported in the current specification in paragraph(s) 3-5, also, See the remarks pages 7-8.
Manion et al., (“US 009553918 B1” filed 12/21/2015, describing a stateful or stateless cookie operations server machine can provide real-time, actionable, user-specific tracking abilities in the collection of impressions and user interactions with a company's digital properties. The client-side code (e.g., in a web browser) may request an element configured with parameters and a hyperlink (e.g., URL) that causes parameters to be sent to a remote server....includes the CSS selector properties [In the Abstract and C17 L40-45]. However Manion fails to show, “...an application including a CSS selector, and a tracking pixel server configured to receive, from a browser, a request for a tracking pixel including a uniform resource locator (URL) of the tracking pixel and a session identifier (ID) of the browser...The tracking pixel server is further configured to, in response to receiving the request for the tracking pixel, send, to the browser and as triggered by the request for the tracking pixel, a request to scan a document object model (DOM) of the browser. The request to scan the DOM includes the session ID. The tracking pixel server is further configured to receive, from the browser, scan results including a set of dependencies on the CSS selector...” as recited in Claim(s) 1, 8 and 15... And supported in the current specification in paragraph(s) 3-5, also, See the remarks pages 7-8.

McWilliams et al., (“US 20150378966 A1” filed 06/30/2014, describing a CSS parser engineered for runtime usage to improve the maintainability of code that displays data to users. The technology disclosed also improves the performance and consistency of the code that delivers a user's experience.... that transforms a cascading style sheet (“CSS”) codebase for a website. This memory holds code that, when executed, causes the processor to access in a second memory a CSS codebase that includes target tokens in customizable segments to be customized. These targets are responsive to an input, invoking a module that uses the CSS codebase to select at least one among multiple alternative sets of customization functions that transform the target tokens within the customizable segments of the CSS codebase. This memory holds code that scans the CSS codebase and locates the customizable segments that include the target tokens; parses the located customizable segments to produce segment parse trees; and transforms the target tokens from the segment parse trees according to the customization functions and output a customized codebase to be used with the module invoked by the input. In some implementations, the target token includes an identifier accompanied by parameters that identify the customization function invoked and that provide a default value if the identified customization function is not defined for the selected set of customization functions [The Abstract and Para(s) 74-78]. However McWilliams fails to show, “...an application including a CSS selector, and a tracking pixel server configured to receive, from a browser, a request for a tracking pixel including a uniform resource locator (URL) of the tracking pixel and a session identifier (ID) of the browser...The tracking pixel server is further configured to, in response to receiving the request for the tracking pixel, send, to the browser and as triggered by the request for the tracking pixel, a request to scan a document object model (DOM) of the browser. The request to scan the DOM includes the session ID. The tracking pixel server is further configured to receive, from the browser, scan results including a set of dependencies on the CSS selector...” as recited in Claim(s) 1, 8 and 15... And supported in the current specification in paragraph(s) 3-5 and 7-8.
Under the broadest reasonable interpretation of the claimed limitation which is consistence with the Applicant's Specification. The prior art cited above fails to teach all of the Applicant’s claimed limitation. In particularly, the claimed invention advantageously provides a finer level of detail that allows “...an application including a CSS selector, and a tracking pixel server configured to receive, from a browser, a request for a tracking pixel including a uniform resource locator (URL) of the tracking pixel and a session identifier (ID) of the browser...The tracking pixel server is further configured to, in response to receiving the request for the tracking pixel, send, to the browser and as triggered by the request for the tracking pixel, a request to scan a document object model (DOM) of the browser. The request to scan the DOM includes the session ID. The tracking pixel server is further configured to receive, from the browser, scan results including a set of dependencies on the CSS selector...” as recited in Claim(s) 1, 8 and 15... And supported in the current specification in paragraph(s) 3-5, also, See the remarks pages 7-8.
The Examiner asserts that the claims overcome the prior art of record as describes above when the limitations are read in combination with the respective claimed limitations in their entirety.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC A TRAN whose telephone number is (571)272-8664.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUOC A TRAN/           Primary Examiner, Art Unit 2177